IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 96-10224

                          Summary Calendar


ROBERT P. McCULLOUGH,
                                           Plaintiff-Appellant,

                              versus
SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,
                                           Defendant-Appellee.




          Appeal from the United States District Court
               For the Northern District of Texas
                     USDC No. 3:92-CV-2677-P


                        September 30, 1996
Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert P. McCullough appeals the district court’s grant of

summary judgment affirming the Commissioner of Social Security’s

determination that McCullough is not disabled within the meaning of

the Social Security Act, 42 U.S.C. § 405(g).     He argues that the

administrative law judge (ALJ) erred in finding that his seizure

disorder does not meet or equal a listed impairment and that the

ALJ erred by failing to consider the combined effect of his seizure


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
disorder and his prior back impairment.       We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.        See McCullough v.

Shalala, No. 3:92-CV-2677-P (N.D. Tex. Jan. 30, 1996).

     McCullough also argues that the ALJ erred in finding that he

was capable of returning to his prior work.   Because this issue was

not exhausted, it is dismissed.   See Paul v. Shalala, 29 F.3d 208,

210 (5th Cir. 1994).

     AFFIRMED IN PART; DISMISSED IN PART.




                                  2